Citation Nr: 0013051	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-20 758	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 22, 1996 
for a grant of service connection for synovitis of the left 
ankle, with a history of chronic eversion injuries and acute 
sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a July 1999 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated that portion of a February 1998 decision of the 
Board denying entitlement to an effective date earlier than 
March 22, 1996 for a grant of service connection for 
synovitis of the left ankle, with a history of chronic 
eversion injuries and acute sprain, and, in so doing, 
remanded the case to the Board for further proceedings 
consistent with the Court's Order.  The case is, accordingly, 
once more before the Board for appellate review.


FINDINGS OF FACT

1.  In a Department of Veterans Affairs (VA) Application for 
Compensation or Pension received on January 6, 1954, the 
veteran filed a claim for, among other things, service 
connection for a left ankle condition.

2.  In a rating decision of April 26, 1954, the Regional 
Office (RO) denied service connection for the residuals of 
left ankle sprain.

3.  In correspondence of May 3, 1954, the RO informed the 
veteran that service connection had been denied for a left 
ankle sprain.

4.  In correspondence received on July 15, 1996, the veteran 
filed a claim for service connection for, among other things, 
a chronic left ankle disability.  In that correspondence, the 
veteran specifically requested that, "service connection be 
granted for (an) ankle injury."

5.  In a rating decision of October 1996, the RO deferred 
action on the issue of entitlement to service connection for 
a left ankle disability.

6.  In a rating decision of February 1997, the RO granted 
service connection for synovitis of the left ankle with a 
history of chronic eversion injuries and acute sprain, 
effective from July 15, 1996, the date of receipt of the 
veteran's claim.

7.  In a rating decision of March 1997, the RO corrected what 
was considered to be an incorrect effective date for the 
grant of service connection for synovitis of the left ankle 
with a history of chronic eversion injuries and acute sprain, 
and assigned an effective date of March 22, 1996 for the 
veteran's service-connected left ankle disability.


CONCLUSION OF LAW

An effective date earlier than March 22, 1996 for an award of 
service connection for synovitis of the left ankle with a 
history of chronic eversion injuries and acute sprain is not 
warranted.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.157(b)(1), 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998).  However, once entitlement to service connection for a 
given disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of 1 year, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.104(a) (1998).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within 1 year from separation from service, 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1998).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1) (1998).

Regarding the veteran's claim for an effective date earlier 
than March 22, 1996 for an award of service connection for a 
left ankle disability, the Board notes that the veteran's 
original claim for service connection for a "left ankle 
condition" was received on January 6, 1954.  In a rating 
decision of April 1954, the RO denied entitlement to service 
connection for the residuals of left ankle sprain, 
essentially on the basis that, at the time of a prior VA 
orthopedic examination in April 1954, no disability of the 
left ankle was in evidence.  In correspondence of early May 
1954, the veteran was informed that service connection had 
been denied for left ankle sprain.  The veteran voiced no 
disagreement with that denial of benefits.  Accordingly, the 
rating decision of April 26, 1954, which denied entitlement 
to service connection for the residuals of a sprain of the 
left ankle, has now become final.

In correspondence of July 15, 1996, the veteran voiced his 
intention to reopen his claim for entitlement to service 
connection for a chronic left ankle disability.  
Subsequently, in a rating decision of February 1997, the RO 
granted service connection for synovitis of the left ankle 
with a history of chronic eversion injuries and acute sprain, 
effective from July 15, 1996, considered to be the date of 
receipt of the veteran's reopened claim.  Shortly thereafter, 
in a rating decision of March 1997, the RO assigned a 
March 22, 1996 effective date for the award of service 
connection for synovitis of the left ankle, premised upon a 
VA outpatient examination of the veteran's left ankle at that 
time.  This outpatient examination represented the first 
clinical indication of a chronic left ankle disability 
subsequent to the RO's denial of service connection for a 
left ankle disorder in 1954.

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (1996).  However, once 
entitlement to service connection for a given disorder, in 
this case, a left ankle disability, has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 1.04(a) (1996).  In the present 
case, the April 1954 rating decision denying service 
connection for a left ankle disability became final in the 
absence of the veteran's disagreement.  The March 22, 1996 VA 
outpatient examination report represented the first clinical 
indication of the presence of a chronic left ankle disability 
subsequent to that decision, and, accordingly, effectively 
constituted the veteran's "date of claim."  Under such 
circumstances, the grant of service connection for synovitis 
of the left ankle could be effective no earlier than that 
date.  38 C.F.R. §§ 3.157(b)(1), 3.400 (1996).

The veteran in this case essentially argues that, at the time 
of the RO's initial denial of service connection for a left 
ankle disability in April 1954, the veteran was never 
"informed" that such benefits had been denied.  However, a 
review of the record clearly indicates that, in 
correspondence of May 1954, the veteran was, in fact, 
informed that service connection had been denied for a left 
ankle sprain.  The Board notes that, "the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  United States v. Chemical Foundation, Inc., 272 U. 
S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. Ed. 130 (1926); see also 
INS. v. Miranda, 459 U. S. 14, 18, 103 S. Ct. 281, 283, 74 L. 
Ed. 2d 12 (1982); Morris v. Sullivan, 897 F.2d 553, 560 (D. 
C. Cir. 1990); Chute v. Derwinski, 1 Vet. App. 352 (1991).  
Consequently, under the circumstances of this case, it is 
presumed that the original May 1954 correspondence denying 
entitlement to service connection for a left ankle sprain (a 
copy of which is included in the veteran's claims folder) was 
sent to and received by the veteran.  Absent clear evidence 
to the contrary, it must therefore be concluded that the 
veteran was, in fact, notified of the denial of service 
connection for a left ankle disability in 1954, that the 
April 1954 rating decision denying entitlement to service 
connection for a left ankle sprain is final, and that an 
effective date earlier than March 22, 1996 for an award of 
service connection for synovitis of the left ankle with a 
history of chronic eversion injuries and acute sprain is not 
warranted.

ORDER

An effective date earlier than March 22, 1996 for an award of 
service connection for synovitis of the left ankle with a 
history of chronic eversion injuries and acute sprain is 
denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals




 

